In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00065-CV

______________________________




IN RE:  EXPUNCTION REQUEST BY

KIMBERLY DENISE VARGAS





On Appeal from the 123rd Judicial District Court

Panola County, Texas

Trial Court No. 2008-134-EX







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley

MEMORANDUM OPINION


	The parties have filed a joint motion requesting this Court to abate the appeal and remand
the cause to the trial court for further proceedings, stating that an agreement has been reached
between the parties. 
	Accordingly, this case is abated and remanded to the trial court for further proceedings
consistent with this opinion. 


						Bailey C. Moseley
						Justice

Date Submitted:	September 2, 2008
Date Decided:		September 3, 2008

WP="BR1">
						Josh R. Morriss, III
						Chief Justice

Date Submitted:	August 14, 2008
Date Decided:		August 15, 2008

Do Not Publish
1. This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.